328 F.2d 965
Maria Teresa Cruz SEGUI, as next friend on behalf of Digna Luz Ortiz, an infant, and Hector Luis Ortiz, an infant, Appellant,v.Ruth Snow Burns O'ROURKE and John P. O'Rourke, Appellees.
No. 18835.
United States Court of Appeals Ninth Circuit.
March 3, 1964.

Fitzsimmons & Petris, Edward R. Fitzsimmons, and Ruth S. Harwitz, Oakland, Cal., for appellants.
Schwab & Kant, and Oliver Schwab, Beverly Hills, Cal., for appellees.
Before BARNES, HAMLEY and BROWNING, Circuit Judges.
PER CURIAM.


1
The record discloses no responsive pleading had been filed when this action was dismissed. Rule 15(a), Federal Rules of Civil Procedure is applicable. Cf. Breier v. Northern California Bowling Proprietors Ass'n, 9 Cir. 1963, 316 F.2d 787.


2
The judgment of dismissal is reversed, and the action remanded with leave to plaintiffs to amend, if they so desire.